Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Applicant’s claimed invention regards driving method and apparatus for a display device with plurality of display devices with touch detection region in each of the display device. Applicant’s claimed invention specifically recites that, “a second display device disposed adjacent to the first display device, … a second frame period of the second display device includes a second display period for which the second display device displays an image and a second touch detection period for which the second touch detection circuit performs touch detection in the second touch detection region, and start and end timings of the first touch detection period overlap with the second display period”. Examiner conducted search to find these limitations but could not find prior arts that would teach these limitations alone or in combination. Followings are the most relevant prior arts from the search.
Kim et al (PGPUB 2017/0090630 A1) teaches, a touch display device with multiple regions on a single display as shown in Fig. 3. Kim specifically teaches corresponding display period and touch period for each of the regions as shown in Figs. 10, 11A, 11B, 13, 20 and 21. None of the embodiments in the figures teach the display scan period of one region overlapping with the start and end of the touch scan period of another region.
Huang et al (PGPUB 2017/0075487 A1) teaches, a touch display device with multiple regions on a single display as shown in Fig. 1. Huang further teaches the driving method for the touch and display periods as shown in Fig. 8, but does not 
Kitsomboonloha et al (PGPUB 2015/0269897 A1) teaches a single touch display device with multiple regions as shown in Figs. 4 and 5. However, Kitsomboonloha does not specifically teach the start and end timings of the first touch detection period overlap with the second display period.
Lee et al (PGPUB 2013/0215075 A1) – Lee teaches a display with two groups of touch display regions as shown in Fig. 2. However, Lee does not specifically teach the start and end timings of the first touch detection period overlap with the second display period.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGHYUK PARK whose telephone number is (571)270-7359.  The examiner can normally be reached on 10:00AM - 6:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on ((571) 272-7772.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.


/SANGHYUK PARK/Primary Examiner, Art Unit 2691